                      IN THE UNITED STATES DISTR-I.T .OURT            E TL E S
                          "11'11% r\' 1I^1'rX\ *"r'Jul".Jo *o'
rn   re   : TESToSTERoNE                  )                                                fiY
RE'LACEMENT
pRoDUCrs
                rHERApy )i
             LrABrLrry LrrrcArroN
                                                MDL   N0.
                                                                     r ,,^,1,1-'-Ol-fb'o
                                                       ' 2s45 .,[#-tiliiof:{#,ff
                                                              vt'trKK' u's.
                                                                            oisiflrdi6S,i
                                          ) Master Docker Case No. L:L4-cv-O/FIS
                                          )
                                          ) Honorable Matthew F. Kennelly
                                          )
This           Relates To:
          DocumenE                        )
Leschyshyn v. AbbVie Inc., et             ),
a1, Case No. 1 : 17-cv-0|778              )

       PLAINTIFF ' S RESPONSE TO DEFENDANT ' S RESPONSE TO            MOTION
                            TO STRIKE DISMISSAL

  PlainLiff     files     this response to submit some addiLional
background and factual information in response to Defendant i s
claim that Plaintiff         Profile    Form ("PPF'r) is deficienr.
Specifically,        the DefendanE pointed out that the Plaintiff
failed Eo establish that he actually used Androgel by
producing any dispensing records (such as pharmacy records).
  As the Defendant pointed out, Plaintiff is incarcerated in                         a

federal prison.         Common sen.se   would dictated that Lhe Plaintiff
would not have immediat.e access to t.hese pharmacy records.                    To
compensate for this,         the PlainLiff       provided the Defendantrs
1ega1 counsel at the time, Dechert LLP, wiLh written
authorizations       to obtain access to Plaintiffls             health records
including dispensing records. See Exhibit A, for what                   was
provided by rhe Plainriff wirh rhe iniEial ppF.
  rn any event, if Ehe Plaintiff               was properly served with Ehis
request for additional information and rwas informed that iL was
deficient, Lhe Plaintiff would of sti11 had time to cure the
deficiency. The Plaintiff was only informed now of the
deficiency.
  rn a separate mailing, the Plaintiff                has arranged to cure the
defiency by having the records (i'e' dispensing records)
                           t
sent directly to Defendant s lega1 counsel '
  PlainEiff therefore request Lhat the Court consj'der these
additionalfactsinrulingonPlainEiffismotionfor
reconsideration of it!s dismissal order'


Dated: 0ctober 25,   2018             RespeccfullY submitted,


                                                                a
                                      Federal Correctional InstituEion
                                      La Tuna
                                      P.0. Box 3000
                                      Anthony, TX 88021
                        CERTIFICATE OF SERVICE
  I hereby certify   Lhat on october 25,2018, I mailed a copy
ofthisresponsetoDefendantatt'hefollowingaddress;
  Goldman Ismail Tomaselli Brennan & Baum LLP
   564 W. RandolPh St., Ste. 400
  Chicago, IL 60661
                                           Alan Michael Leschyshyn
                                           #384 1 s408
                                           Federal CorrecEional Instritution
                                           La Tuna
                                           P.0. Box 3000
                                           AnEhony, TX 88021
VIA CERTIFIED MAIL RECEIPT
7099340000      1   686 LOl265


l[ay 3,   20L7

Hope S. Freiwald or
KaEherine Unger
Cira CenLre
2929 Arch SEreeE
Philadelphia, PA          1   I 104-2808
Re: In re TesEosEerone ReplacemenE Therapy ProducEs Liability Litigation
    Alan Leschyshyn v. AbbVie Inc. et al. , Docket No. 1 :17-cv-6778
Dear Ms. Freiwald & Ms. Unger:
Enc,losed is Lhe...fol1owing requested documenEs:
  MasEer ShorE-Form ComplainL foi Individual Claims
  PIainEiff FacL SheeE including Exhibits & AuthorizaEions.
In addiEion, I included a copy of Lhe Appearance Form for Pro        Se
LiEiganEs Ehat was filed with the courE.
Sincerely   ,




Alan M. Leschyshyn
                               xI.   AUTHORIZATIONS

A.    For each Health Care Provider and/or pharmacy identified anywhere on the Fact
      Sheet, provide a completed and signed (but undated) Health Care Authorization i n
      the form attached as Exhibit B to Case Management Order No. 9 ("CMO 9").

B.    lf you are eligible for Medicare benefits, provide completed and signed (but undated)
      authorizations and/or waivers permitting release of documents and information
      relating to your Medicare coverage and any benefits or payments you have received.

C.    If you answered "yes" to question E in Section II[, stating that you are you
      asserting a claim for any psychological or psychiatric injury (other tha n garden
      variety emotional distress) as a consequence of your use of TRT, provide a
      completed and signed (but undated) Authorization for Release of Mental Health
      records attached as Exhibit C to CMO 9 for each agency or company you
      subrnitted your application to in the last l0 years.

D.    lfyou answered "yes" to question Q in Section II, and you are asserting a claim for
      lost earnings or future loss of eamings, then for each Employer identified on the
      Fact Sheet, provide a completed and signed Employment Authorization attached as
      Exhibit D to CMO 9 for each employer.

E.    If you answered "yes" to question T in Section [[, stating that you applied for
      workers' compensation in the past ten (10) years, provide completed and signed (but
      undated) authorizations and./or waivers permiffing release of documents and
      information from each agency or company you submitted your application to in the
      Iast l0 years.

F.    If you answered    "yes" to question T in Section II, stating that you applied for
      disability in the past ten (10) y ears, provide completed and signed (but undated)
      authorizations and/or waivers permitting release of documents and information
      trom each agency or company you submitted your application to in the last l0
      years.

tJ.   For each insurer listed in response to question Din Section Ill, provide completed
      and signed (but undated) authorizations and/or waivers permitting release of
      documents and information from said insurer(s).




                                           19
                        TRT PLAINTIFF FACT SHEET CONFIDENTIAL-
                             SUBJECT TO PROTECTIVE ORDER
                                                                                                                                                                                                       .{$
                                                                                                                                                                                                 "'.
                                                                                                                                                                                                    ",)-

       iilffi,ffi:::*"i'fi']t?3""'                                                                               ffi lillffi lillillilllililffilill[
                                                                                                                                                                                                                         USA


                                                                                                                 ?0uE l,E?0 0Er3 513e &qq8


                                                                                     <+38415-408<+                                                                                                                             USA
                                                                                                     Clerk Us District Court
                                                                                                     219 S Dearborn ST
                                                                                                     Chicago, lL 60604
                                                                                                     United States


                                                                                                                                                                                                                               USA



flililll]   til ililil   11il   ilil ilil ilil ffiiltil   t!il   ilu   til llil

      11t01t201 8-1                                                                   r-.-,-.ira.3
                                                                                  -*liJBt-t'+.t        -rf..-,
                                                                                                     lISUU
                                                                                                                   F,F.P.-
                                                                                                                   t-rjl.J=>     1   il lt   i',lli l"lliirlli   il i ril, i, ri'l yl,   r   li' sl pili','   1'
                                                                                                                                                                                                                   r'i

                                                                                                                                                                                                                         USA   USA
